Exhibit 10.5 MANUFACTURING AND QUALITY ADDENDUM This Manufacturing and Quality Addendum (“ Addendum ”) is made effective as of August 1, 2013 (the “ Addendum Effective Date ”), between QIG Group, LLC, having an office at 10000 Wehrle Drive, Clarence, NY 14031 (“ Client ”) and Minnetronix, Inc., having an office at 1635Energy Park Drive, St. Paul, MN 55108 (“ Minnetronix ”) and amends and supplements the Business Agreement defined below. WHEREAS, Client and Minnetronix entered into a Business Agreement, executed by Minnetronix on April 30, 2009 and Client on May 1, 2009 (the “ 2009 Agreement ”), as modified by letter agreement between the parties dated June 26, 2009 and executed by Client on June 29, 2009 (“ Letter Agreement ”) and First Amendment to Business Agreement, made and entered into as of April 10, 2010 (the “ First Amendment ”) and multiple Statements of Work regarding the contract design and manufacturing services rendered by Minnetronix for Client (collectively, such Statements of Work, the Letter Agreement, First Amendment and the 2009 Agreement, being the “ Business Agreement ”). This Addendum forms part of the Business Agreement; WHEREAS, the First Amendment contemplates the parties entering into a manufacturing addendum which provides for (a) Minnetronix to supply certain products and (b) Client to pay, under certain circumstances, a buyout fee to Minnetronix in the event that a manufacturing addendum is not entered into by the parties; and WHEREAS, this Addendum (a) establishes the terms on which Minnetronix will manufacture Products for Client for the term set forth herein, and (b) extinguishes the Manufacturing Commitment (as that term is defined in the First Amendment) of Client and the Guaranty (as that term is defined in the First Amendment) of Client’s parent company, Greatbatch Ltd. (“ Greatbatch ”), contained in the First Amendment. NOW THEREFORE, in consideration of the mutual covenants contained herein and other good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, the parties agree as follows: 1. Manufacturing Terms . Subject to the terms and conditions in this Addendum, Client will purchase Products from Minnetronix and Minnetronix will supply the Products to Client as set forth below. Any specifically capitalized terms used, and otherwise not defined, in this Addendum have the same defined meanings as provided for in the Business Agreement. a.
